Exhibit 10.6

 

EXECUTION VERSION

 

AGREEMENT

 

This Agreement (the “Agreement”), dated as of August 13, 2020, is made and
entered into by and among TSR, Inc. (“TSRI”), on the one hand, and Zeff Capital,
L.P. (“Zeff Capital”), Zeff Holding Company, LLC (“Zeff Holding”) and Daniel
Zeff (which, together with Zeff Capital and Zeff Holding shall be referred to
collectively as the “Zeff Parties”), on the other hand. TSRI and the Zeff
Parties are collectively referred to herein as the “Parties” and each as a
“Party.”

 

RECITALS

 

WHEREAS, in 2018 and 2019 the Zeff Parties incurred various costs and expenses,
including, without limitation, attorneys’ fees, fees of its proxy solicitor, and
related fees (the “Proxy Costs”), in conjunction with proxy solicitations
related to TSRI’s annual stockholders’ meetings (the “Proxy Contest”);

 

WHEREAS, the Zeff Parties incurred various costs and expenses, including,
without limitation, attorneys’ fees (the “Settlement Costs”) in connection with
the negotiation, execution and enforcement of that certain Settlement and
Release Agreement, dated as of August 30, 2019, by and among TSRI, the Zeff
Parties and certain other parties (the “Original Settlement”);

 

WHEREAS, the Zeff Parties also incurred various costs and expenses, including,
without limitation, attorneys’ fees and related fees (the “Paskowitz Costs”), in
conjunction with: (i) Susan Paskowitz v. James J. Hill, et. al., No. 715541/2018
(Queens County) and (ii) Paskowitz v. Zeff Capital, L.P. et al.,
1:19-cv-00167-KPF (S.D.N.Y.) (the “Paskowitz Actions”);

 

WHEREAS, the Parties disagree about the meaning and effect of certain provisions
of the Original Settlement Agreement; and

 

WHEREAS, the Parties wish to settle and resolve their disagreement as to the
Original Settlement Agreement without admission of fault by any of them and, as
part of that resolution, agree on the reimbursement of the Zeff Parties by TSRI
of certain of the Proxy Costs and the Settlement Costs.

 

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the legal sufficiency of
which is hereby acknowledged, each of the Parties, intending to be legally
bound, hereby agrees as follows:

 

1. Settlement Payment:

 

a.In full accord and satisfaction of the Proxy Costs and Settlement Costs, TSRI
shall cause to be paid to the Zeff Parties the total sum of nine hundred
thousand dollars (US$900,000) (the “Settlement Amount”), which shall be paid in
three (3) installments as follows:

 

i.Three hundred thousand dollars (US$300,000) shall be paid by wire transfer of
immediately available funds no later than June 30, 2021 to an account designated
in writing by Zeff Capital at least three (3) business days prior to such
installment payment date.

 

 

 

 

ii.Three hundred thousand dollars (US$300,000) shall be paid by wire transfer of
immediately available funds no later than June 30, 2022 to an account designated
in writing by Zeff Capital at least three (3) business days prior to such
installment payment date.

 

iii.Three hundred thousand dollars (US$300,000) shall be paid by wire transfer
of immediately available funds no later than June 30, 2022 to an account
designated in writing by Zeff Capital at least three (3) business days prior to
such installment payment date, it being understood that TSRI’s board of
directors (the “Board”) may, in good faith, elect to pay this amount in the form
of shares of TSRI’s common stock having a value equal to three hundred thousand
dollars (US$300,000) (with any fractional shares rounded up to the nearest whole
share) based on the lesser of (1) the volume-weighted average price (as reported
by Bloomberg L.P. or, if not reported therein, in another authoritative source
mutually selected by the Parties) for the thirty (30) day period immediately
preceding the earlier of (x) the date of the Board’s decision to make the third
installment payment in stock and (y) June 30, 2022; or (2) $7.00 per share of
TSRI’s common stock. If the Board elects to make this third installment payment
in the form of shares of TSRI’s common stock, then TSRI will take all actions
necessary to cause such shares to be registered under the Securities Act of 1933
within 60 days of issuance.

 

Except as provided in subpart (b) below, in no event shall TSRI be obligated to
pay any interest on the Settlement Amount.

 

b.Notwithstanding anything to the contrary set forth in subpart (a) above, if
any installment payment of the Settlement Amount would cause or result in a
default under or breach of any covenant in TSRI’s debt agreements with its
senior lenders (including, without limitation, Access Capital) that is in effect
on the date of this Agreement, then TSRI shall have the option to defer the
payment of such installment payment until such time as the payment thereof would
not cause a default or breach under such debt agreements. TSRI will use its
reasonable best efforts to make any such deferred payment as soon as possible
(including, without limitation, by obtaining, at TSRI’s expense, appropriate
waivers or consents under such debt agreements). Any such deferred payment will
accrue interest (beginning on the date of the deferment and ending on the date
such deferred payment is actually paid to the Zeff Parties, calculated on the
basis of a 365 day year and the actual number of days elapsed) at the “base
rate” or “prime rate” announced by Citibank, N.A. on the date that such payment
was required to be made, plus 3.75 percent (3.75%). At any time, the Zeff
Parties may convert any such deferred payment (including the interest accrued
thereon) into shares of TSRI’s common stock having a value equal to such
deferred payment (including the interest accrued thereon) (with any fractional
shares rounded up to the nearest whole share) based on the volume-weighted
average price (as reported by Bloomberg L.P. or, if not reported therein, in
another authoritative source mutually selected by the Parties) for the thirty
(30) day period immediately preceding the conversion. If the Zeff Parties elect
such conversion, then TSRI will take all actions necessary to cause the shares
of TSRI’s common stock that are issued to be registered under the Securities Act
of 1933 within 60 days of issuance.

 



2

 

 

2. Release by Zeff Parties: The Zeff Parties, for and on behalf of themselves
and their parents, subsidiaries, affiliates, shareholders, members, officers,
directors, partners, employees, agents, attorneys, and insurers, hereby release
and discharge TSRI and its current directors and executive officers, together
with and for the benefit of their agents, attorneys, insurers, heirs, successors
and assigns (collectively, the “TSRI Released Parties”), from and against any
and all claims, actions, demands, petitions, complaints, or causes of action for
breaches, violations, losses, or damages of any kind, nature or description, in
law, rule or equity, and whether known or unknown, that have been or could have
been asserted relating to the Proxy Contest, the Original Settlement, the
Paskowitz Costs and the Paskowitz Actions; provided, however, that this
paragraph 2 does not release and shall not be construed to release any
obligations under this Agreement.

 

3. Release by TSRI: TSRI, for and on behalf of itself, its parents,
subsidiaries, affiliates, shareholders, members, officers, directors, partners,
employees, agents, attorneys, and insurers, hereby releases and discharges the
Zeff Parties, together with and for the benefit of any of their parents,
subsidiaries, affiliates, shareholders, members, officers, directors, partners,
employees, agents, attorneys, insurers, successors and assigns (collectively,
the “Zeff Released Parties”), from and against any and all claims, actions,
demands, petitions, complaints, or causes of action for breaches, violations,
losses, or damages of any kind, nature or description, in law, rule or equity,
and whether known or unknown, that have been or could have been asserted
relating to the Proxy Contest, the Original Settlement, the Paskowitz Costs and
the Paskowitz Actions; provided, however, that this paragraph 3 does not release
and shall not be construed to release any obligations under this Agreement.

 

4. Waiver of Section 1542: Each of the Parties hereby expressly waives any
rights afforded to it by Section 1542 of the Civil Code of the State of
California (“Section 1542”), or any other similar statute or provision in any
other jurisdiction. Section 1542 states:

 

A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known to him or her, would have materially affected his
or her settlement with the debtor

 



3

 

 

5. Entire Agreement: This Agreement constitutes the entire understanding of the
Parties concerning its subject matter and may not be modified, altered, or
reformed except by a writing signed by all Parties. No representations or
promises except those set forth herein have been made to induce any Party to
enter into this Agreement.

 

6. Legal Counsel; Authority: Each of the Parties executing this Agreement
represents and warrants that it (i) has had the opportunity to consider the
terms and provisions of this Agreement; (ii) has consulted with legal counsel of
its own choosing prior to executing this Agreement; (iii) has carefully read
this Agreement in its entirety and fully understands the significance and legal
consequences of all of its terms and provisions; and (iv) is signing this
Agreement voluntarily and of its own free will, and assents to all the terms and
conditions contained herein.

 

7. No Presumption Against Any Party: No Party shall be deemed to be the drafter
of this Agreement for purposes of interpreting any provision hereof in any
judicial proceeding that may arise between or among the Parties. No language in
this Agreement shall be presumptively construed in favor of or against any of
the Parties to this Agreement based solely on who drafted such language.

 

8. Severability: In the event that any portion of this Agreement is deemed by a
court of competent jurisdiction to be invalid or unenforceable for any reason,
to the extent permitted by applicable law, such portion shall be deemed
severable, and the remainder of the Agreement will be deemed and remain fully
valid and enforceable.

 

9. Choice of Law: This Agreement and any and all disputes related to or arising
out of this Agreement shall be governed by the laws of the State of Delaware,
without regard to any conflicts-of-laws analysis.

 

10. Forum: The Parties agree that any dispute arising out of or relating to this
Agreement shall be brought in the Delaware Court of Chancery (or, if any such
court declines to accept jurisdiction over a particular matter, any state or
federal court located in Delaware). Each Party: (i) expressly and irrevocably
consents and submits to the jurisdiction of each state and federal court located
in Delaware (and each appellate court related thereto) in connection with any
such dispute; (ii) agrees that each state and federal court located in Delaware
shall be deemed to be a convenient forum; and (iii) agrees not to assert (by way
of motion, as a defense or otherwise), in any legal proceeding commenced in any
state or federal court located in Delaware related to this Agreement, any claim
that such Party is not subject personally to the jurisdiction of such court,
that such legal proceeding has been brought in an inconvenient forum, that the
venue of such proceeding is improper or that this Agreement or the subject
matter of this Agreement may not be enforced in or by such court. EACH PARTY
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM, ACTION, SUIT OR PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT. EACH PARTY (I) CERTIFIES THAT NO REPRESENTATIVE OF THE OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY CLAIM, ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.

 



4

 

 

11. Costs/Fees: The Parties agree that all attorneys’ fees, costs, and expenses
incurred by the Parties in the preparation of this Agreement will be borne by
the Party incurring the same.

 

12. Execution in Counterparts: This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered will serve as an
original, and the execution and exchange of an electronic or facsimile signed
copy of the executed Agreement shall be binding.

 

13. Representations and Warranties of TSRI: TSRI represents and warrants to the
Zeff Parties as follows:

 

a.the Board approved entering into this Agreement, and TSRI has the corporate
power and authority to execute this Agreement and to bind it thereto;

 

b.this Agreement has been duly and validly authorized, executed and delivered by
TSRI, and is a valid and binding obligation of TSRI, enforceable against TSRI in
accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles;

 

c.the execution, delivery and performance of this Agreement by TSRI does not and
will not (i) violate or conflict with any law, rule, regulation, order, judgment
or decree applicable to TSRI, or (ii) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
TSRI is a party or by which it is bound;

 

d.as of the date of this Agreement, there is no suit, action investigation or
proceeding pending or, to the knowledge of TSRI, threatened against TSRI, that
could materially impair the ability of TSRI to perform its obligations under
this Agreement or to consummate the transactions contemplated by this Agreement
to which it is a party; and

 

e.no consent, approval, order authorization, registration or qualification of or
with any governmental or regulatory authority or organization having
jurisdiction over TSRI or any third party is required in connection with the
execution, delivery and performance by TSRI of this Agreement or the
consummation by TSRI of any transactions contemplated hereby to which the TSRI
is a party.

 



5

 

 

14. Representations and Warranties of Zeff Parties: Each Zeff Party, severally
and not jointly, represents and warrants to TSRI each of the following:

 

a.such Zeff Party has the corporate, limited liability company or other power
and authority to execute this Agreement and to bind it thereto;

 

b.this Agreement has been duly authorized, executed and delivered by such Zeff
Party, and is a valid and binding obligation of such Zeff Party, enforceable
against such Zeff Party in accordance with its terms, except as enforcement
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar laws generally affecting the rights
of creditors and subject to general equity principles;

 

c.the execution, delivery and performance of this Agreement by such Zeff Party
does not and will not (i) violate or conflict with any law, rule, regulation,
order, judgment or decree applicable to such Zeff Party, or (ii) result in any
breach or violation of or constitute a default (or an event which with notice or
lapse of time or both could constitute such a breach, violation or default)
under or pursuant to, or result in the loss of a material benefit under, or give
any right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which such Zeff Party is a party or by which it is bound;

 

d.as of the date of this Agreement, there is no suit, action investigation or
proceeding pending or, to the knowledge of such Zeff Party, threatened against
such Zeff Party, that could materially impair the ability of such Zeff Party to
perform its obligations under this Agreement or to consummate the transactions
contemplated by this Agreement to which it is a party; and

 

e.no consent, approval, order authorization, registration or qualification of or
with any governmental or regulatory authority or organization having
jurisdiction over such Zeff Party is required in connection with the execution,
delivery and performance by such Zeff Party of this Agreement or the
consummation by such Zeff Party of any transactions contemplated hereby to which
such Zeff Party is a party.

 

15. Further Cooperation: The Parties covenant and agree that, without expanding
their substantive obligations under this Agreement, they shall do all acts and
execute and obtain all documents, to the full extent necessary or appropriate,
to implement and enforce this Agreement according to its terms.

 

16. Equitable Relief: Each Party acknowledges and agrees that money damages
would not be a sufficient remedy for any breach (or threatened breach) of this
Agreement by it and that, in the event of any breach or threatened breach of
this Agreement, (a) the Party seeking specific performance will be entitled to
injunctive and other equitable relief, without proof of actual damages; (b) the
Party against whom specific performance is sought will not plead in defense that
there would be an adequate remedy at law; and (c) the Party against whom
specific performance is sought agrees to waive any applicable right or
requirement that a bond be posted. Such remedies will not be the exclusive
remedies for a breach of this Agreement, but will be in addition to all other
remedies available at law or in equity.

 

17. Binding Effect: This Agreement shall be binding upon and/or inure to the
benefit of the Parties and their respective heirs, estates, executors,
administrators, personal representatives, successors, corporate parents and
assigns. This Agreement is not intended to and shall not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns.

 

[SIGNATURES ON NEXT PAGE]

 



6

 

 

IN WITNESS WHEREOF, each of the Parties has executed this Agreement as of the
date set forth above.

   

TSR, Inc.   Zeff Capital, L.P.     By: Zeff Holding Company, LLC, as     general
partner       By: /s/ Bradley Tirpak.   By: /s/ Daniel Zeff Name: Bradley Tirpak
  Name: Daniel Zeff Title: Chairman of the Board   Title: Manager Date: August
13, 2020    

 

Zeff Holding Company, LLC   Daniel Zeff       By: /s/ Daniel Zeff   /s/ Daniel
Zeff Name: Daniel Zeff     Title: Manager    

 

 

 

7

 

